           IN THE UNI TED STATES DIS TRI CT COU RT
              EAS TER N DIS TRI CT OF ARK ANS AS
                     WESTERN DIV ISIO N

CATAR CLINIC OF HOT SPR ING S,
LLC; STO CKT ON MED ICA L
                                                           PLAINTIFFS/
GRO UP, LTD.; and C.A.T.A.R.,
LTD.                                           COU NTE R-D EFE NDA NTS

v.                         No. 4:17-cv-520-DPM

THO MA S F. ROB INS ON, M.D.; TIFFANY
TERRY; ARK ANS AS RECOVERY CLINIC;
ARC REH ABI LIT ATI ON CENTER, P.A.;
CSCB REH ABI LIT ATI ON MA NAG EME NT
GRO UP, LLC; ADD ICT ION RECOVERY
CARE OF LITTLE ROCK; ARC CLINIC;
and JILL COG BUR N                                           DEF END ANT S

ARC REH ABI LIT ATI ON CENTER, P.A.;
THO MA S F. ROB INS ON, M.D.; CSCB
REH ABI LIT ATI ON MA NAG EME NT
GRO UP, LLC; and TIFFANY TERRY                     COUNTER-PLAINTIFFS


                                   ORD ER
                                                                       pig to
      1. Plain tiffs ' mot ion to redu ce the fee awa rd agai nst Step
                                                                wed him to
 Judg men t, NQ 348, is deni ed. The Cou rt spec ifica lly allo
                                                                     fully. The
 mak e regu lar mon thly paym ents , whic h he has don e faith
                                                                        nce owe d
 Cou rt decl ines to add an inter est obli gatio n or conv ert the bala
                                                                  a prio rity.
 into anot her form . Step pig mus t cont inue to mak e paym ent
                                                                 leas t $325.
 The Cou rt dire cts him to resu me mon thly paym ents of at
                                                                  t paym ent.
The Cou rt waiv es any furth er repo rt from plain tiffs abou
                                                                     pig pays
And the Cou rt will reta in juris dicti on over the debt unti l Step
                                                                       t.
it full. The Cou rt will ente r a conf orm ing Ame nded Judg men
                                                                              ed.
        2. Step pig' s mot ion for cont emp t and a hear ing, NQ 352, is deni
                                                                  resta uran t
Whi le the fee awa rd was part of the cont ext for the
                                                                    pers onal
enco unte r, the Cou rt decl ines to be draw n into this prim arily
                                                                  t and Keet,
disp ute. The Cou rt ther efor e quas hes the subp oena s to Peti
                                                                    ngs, LLC,
LLC, Mr. Jam es Ran kin, Google, Inc., Cata r Clinic of Hot Spri
and Stoc kton Med ical Gro up, Ltd.
                                                                        out
      3. Step pig's mot ion to seal reco rds, NQ 353, is deni ed with
                                                                ific list of
preju dice . Step pig is free to rene w his mot ion with a spec
                                                                docu men t-
docu men ts. The Cou rt alert s Step ping that he mus t mak e a
                                                                t shou ld be
by-d ocum ent show ing, whic h expl ains why each docu men
seal ed and why reda ctio n is impr actic able .   FED.   R. Crv. P. 5.2.

       So Ord ered .

                                      D.P. Mar shal l Jr.
                                      Unit ed Stat es Dist rict Judg e




                                        -2-
